DETAILED ACTION
This notice of allowance is responsive to amendments and remarks filed 28 April 2021.
Claims 14 and 20 are amended. Claims 18, 24, 27, and 32 are cancelled. No claims have been added or withdrawn. Therefore, claims 14-17, 19-23, 25-26, and 28-31 are allowed.

Reasons for Allowances
Claims 14-17, 19-23, 25-26, and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance. None of the prior art of record, alone or in combination, discloses at least the following limitations recited in independent claims 14 and 20:
“…wherein a decision to continue branching during the at least one decision tree construction is based on a depth of the at least one decision tree, a number of first samples and second samples allocated to leaf nodes of the at least one decision tree, and a number of leaf nodes in the at least one decision tree.”

The closest prior art of record:
Bosch et al. (“Image Classification using Random Forests and Ferns,” 2007, IEEE, 8 pages) (“Bosch”) is directed to classifying images by generalization of the use of random forests and ferns as a multi-way classifier and teaches a stopping condition for branching “when the node receives too few examples or when it reaches a given depth” (Bosch, p. 3, Section 3.2). However, Bosch does not teach the claimed limitation “wherein a decision to continue branching during the at least one decision tree construction is based on … a number of leaf nodes in the at least one decision tree.”
Liu et al. (“Random Forest Construction With Robust Semisupervised Node Splitting,” 2015, IEEE Transactions on Image Processing, Vol. 24, No. 1, pp. 471-383) (“Liu”) teaches constructing a random forest of decision trees, “each having a maximum 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487.  The examiner can normally be reached on Monday thru Friday, 10:00AM-6:00PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124